Title: Memorandum to Henry Sheaff, [after 20 February 1793]
From: Jefferson, Thomas
To: Sheaff, Henry



[after 20 Feb. 1793]


Lisbon wines. The best quality of the Dry kind is called Termo, and costs 70. dollars the pipe at about 2. years old. At 5. years old it is becoming a fine wine; at 7. years old is preferable to any but the very best Madeira. Bulkeley & son furnish it from Lisbon.
Sherry. The best dry Sherry costs at Cadiz, from 80. to 90. Dollars the pipe. But when old and fine, such as is sent to the London market it costs £30. sterling the pipe. Mr. Ysnardi, the son, Consul of the US. at Cadiz, at this time in Philadelphia, furnishes it.

The following facts are from my own enquiries in going thro’ the different wine cantons of France, examining the identical vineyards producing the first quality of wines, conversing with their owners, and other persons on the spot minutely acquainted with the vineyards, and the wines made on them, and tasting them myself.

Burgundy. The best wines of Burgundy are

Monrachet, a white wine. It is made but by two persons, to wit Monsr. de Clermont, and Monsr. de Sarsnet. The latter rents to Monsr. de la Tour. This costs 48. sous the bottle, new, and 3. livres when fit for drinking.
Meursault. A white wine. The best quality of it is called Goutte d’or. It costs 6. sous the bottle new. I do not believe this will bear transportation. But the Monrachet will in a proper season.
Chambertin, Vougeau, Veaune, are red wines, of the first quality, and are the only fine red wines of Burgundy which will bear transportation, and even these require to be moved in the best season, and not to be exposed to great heat or great cold. These cost 48. sous the bottle, new, and 3. livres old.I think it next to impossible to have any of the Burgundy wines brought here in a sound state.

Champagne. The Mousseux or Sparkling Champagne is never brought to a good table in France. The still, or non-mousseux, is alone drunk by connoisseurs.


Aij. The best is made at Aij, by Monsr. d’Orsay, who makes more than all the other proprietors of the first quality  put together. It costs 3. livres the bottle when of the proper age to drink, which is at 5. years old.
The Red Champagne is not a fine wine. The best is made by the Benedictine monks at Auvillaij.
The wines of Burgundy and Champagne being made at the head of the Seine, are brought down that river at Havre from whence they are shipped. They should come down in the month of November, so that they may be brought over sea in the winter, and arrive here before our warm Spring days. They should be bottled on the spot where they are made. The bottle, bottling, corking and packing costs 5 sous a bottle. Capt. Cutting Consul of the U.S. at Havre a good person and well informed, to supply the wines of Burgundy and Champagne.
Bordeaux red wines.

There are four crops of them more famous than all the rest. These are Chateau-Margau, Tour de Segur, Hautbrion, and de la Fite. They cost 3. livres a bottle, old: but are so engaged before hand that it is impossible to get them. The merchants, if you desire it, will send you a wine by any of those names, and make you pay 3. livres a bottle: but I will venture to affirm that there never was a bottle of those wines sent to America by a merchant. Nor is it worth while to seek for them; for I will defy any person to distinguish them from the wines of the next quality, to-wit
Rohan-Margau, which is made by Madame de Rohan. This is what I import for myself, and consider as equal to any of the four crops. There are also the wines of Dabbadie, la Rose, Quirouen and Durfort which are reckoned as good as Madame de Rozan’s. Yet I have preferred hers. These wines cost 40. sous the bottle, when of the proper age for drinking.

Bordeaux white wines.

Grave. The best is called Pontac, and is made by Monsr. de Lamont. It costs 18. sous a bottle.
Sauterne. This is the best white wine of France (except Champagne and Hermitage) the best of it is made by Monsr. de Luz-Saluz, and costs at 4. years old (when fit to drink) from 20. to 24. sous the bottle. There are two other white wines made in the same neighborhood called Prignac and Barsac, esteemed by some. But the Sauterne is that preferred at Paris, and much the best in my judgment. They cost the same. A great  advantage of the Sauterne is that it becomes higher flavored the day after the bottle has been opened, than it is at first.
Mr. Fenwick, Consul of the US. at Bordeaux, is well informed on the subject of these wines, and has supplied the President and myself with them genuine and good. He would be a proper person to endeavor to get from the South of France some of the wines made there which are most excellent and very cheap, say 10. or 12. sous the bottle. Those of Rousillon are the best. I was not in Rousillon myself, and therefore can give no particular directions about them. At Nismes I drank a good wine, stronger than claret, well flavored, the tavern price of which was 2. sous the quart. Mr. Fenwick might perhaps be able to get these brought through the Canal of Languedoc.
A good correspondent at Amsterdam might furnish the following wines.

Moselle. The best of these is called Brownberg, being made on a mountain of that name adjoining the village of Dusmond, 15 leagues from Coblentz, to which last place it is brought and stored for sale. The best crop of Brownberg is that of the Baron Breidbach Burresheim. It costs 22. sous the bottle when old enough to drink. It is really a good wine.
Hock. There has been discovered within these 30. years, a finer wine of this quality called Johansberg, now decidedly preferred to Hock. They both cost 5/ sterl. a bottle when of the oldest and best quality. It is to be observed of the Hock wines that no body can drink them but Germans or the English who have learnt it from their German kings. Compared with the wines of more Southern climates they are as an olive compared with a pineapple.
Observe that whenever the price of wine by the bottle is mentioned, it means to include the price of the bottle, &c which is 5. sous. Deduct that sum therefore, and it leaves always the price of the wine.

